Title: Second Inaugural Address, 4 March 1793
From: Washington, George
To: 



Fellow-Citizens:
[Philadelphia, 4 March 1793]

I am again called upon, by the voice of my country, to execute the functions of its Chief Magistrate. When the occasion proper for it shall arrive, I shall endeavour to express the high sense I entertain of this distinguished honor, and of the confidence which has been reposed in me by the people of United America.
Previous to the execution of any official act of the President, the Constitution requires an oath of office. This oath I am now about to take, and in your presence; that if it shall be found, during my administration of the Government, I have in any instance, violated, willingly or knowingly, the injunction thereof, I may (besides incurring Constitutional punishment) be subject

to the upbraidings of all who are now witnesses of the present solemn ceremony.
